
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.37


HUNTSMAN CORPORATION
STOCK INCENTIVE PLAN

Restricted Stock Agreement


Grantee:    
Date of Grant:
 
 
RS Grant Number:
 
 
Number of Restricted Shares Granted:
 
 

        1.     Notice of Grant. You are hereby granted pursuant to the Huntsman
Corporation Stock Incentive Plan (the "Plan") the above number of restricted
shares of Common Stock ("Restricted Stock") of Huntsman Corporation (the
"Company"), subject to the terms and conditions of the Plan and this Agreement.

        2.     Vesting of Restricted Stock. For so long as that certain
Agreement and Plan of Merger, dated July 12, 2007, among Hexion Specialty
Chemicals, Inc., Nimbus Merger Sub Inc. and Huntsman Corporation (as amended
from time to time, the "Merger Agreement") has not been terminated, then the
following provisions shall apply:

        (i)    Immediately prior to the Effective Time (as defined in the Merger
Agreement), the restrictions on one-half of the shares of Restricted Stock
granted hereby shall immediately lapse and, at the Effective Time, such vested
shares of Company Common Stock shall be converted into the right to receive the
Merger Consideration (as defined in the Merger Agreement) at the Effective Time
in accordance with the terms of the Merger Agreement; and

        (ii)   At the Effective Time, the remaining half of the shares
underlying the Restricted Stock granted hereby, shall be converted into the
right to receive the Merger Consideration (as defined in the Merger Agreement)
upon the date six months following the Closing Date (as defined in the Merger
Agreement); provided, however, that if the holder is involuntarily terminated
(unless such involuntary termination is for "Reasonable Cause", as such term is
defined in the Huntsman Executive Severance Plan effective as of January 1,
2005) or is voluntarily terminated prior to such date and such termination was a
result of a significant detrimental reduction or change to job responsibilities
or current base compensation or material change of work location, the
restrictions on the shares underlying the Restricted Stock granted hereby shall
lapse immediately upon termination.

        In the event that the Merger Agreement is terminated without the
consummation of the merger having occurred, then, subject to the further
provisions of this Agreement, the shares of Restricted Stock shall instead
become vested in accordance with the following schedule:

Anniversary of
Date of Grant

--------------------------------------------------------------------------------

  Cumulative
Vested Percentage

--------------------------------------------------------------------------------

1st   331/3%
2nd
 
662/3%
3rd
 
100%

        Distributions on a share of Restricted Stock shall be held by the
Company without interest until the Restricted Stock with respect to which the
distribution was made becomes vested or is forfeited. Notwithstanding the above
schedule, all shares of Restricted Stock that are not vested on or, in the case
of (ii) above, in connection with, your termination of employment (including
without limitation

--------------------------------------------------------------------------------



termination on account of death, disability, or retirement), shall be
automatically cancelled and forfeited without consideration upon your
termination.

        For purposes of this Agreement, "employment" shall include being an
employee or a director of, or a consultant to, the Company or an Affiliate.

        3.     Certificates. A certificate evidencing the shares of Restricted
Stock shall be issued by the Company in your name, pursuant to which you shall
have all of the rights of a shareholder of the Company with respect to the
shares of Restricted Stock, including, without limitation, voting rights. The
certificate shall contain an appropriate endorsement reflecting the forfeiture
restrictions. The certificate shall be delivered upon issuance to the Secretary
of the Company or to such other depository as may be designated by the Committee
as a depository for safekeeping until the forfeiture of such Restricted Stock
occurs or the vesting of the shares pursuant to the terms of the Plan and this
Agreement. You shall, if required by the Committee, deliver to the Company a
stock power, endorsed in blank, relating to the Restricted Stock. Upon vesting,
the Company shall cause a new certificate or certificates to be issued without
legend (except for any legend required pursuant to applicable securities laws or
any other agreement to which you are a party) in your name in exchange for the
certificate evidencing the shares of Restricted Stock that have vested.

        4.     Nontransferability of Restricted Stock. You may not sell,
transfer, pledge, exchange, hypothecate or dispose of shares of Restricted Stock
in any manner. A breach of these terms of this Agreement shall cause a
forfeiture of the shares of Restricted Stock.

        5.     Entire Agreement; Governing Law. The Plan is incorporated herein
by reference. The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and you with
respect to the subject matter hereof, and may not be modified materially
adversely to your interest except by means of a writing signed by the Company
and you. This Agreement is governed by the internal substantive laws, but not
the choice of law rules, of the state of Delaware.

        6.     Withholding of Tax. To the extent that the receipt of the shares
of Restricted Stock or vesting results in income to you for federal, state or
other tax purposes, the Company shall withhold and cancel from the number of
shares of Restricted Stock awarded you such number of shares of Restricted Stock
necessary to satisfy the tax required to be withheld by the Company.

        7.     Amendment. Except as provided below, this Agreement may not be
modified in any respect by any oral statement, representation or agreement by
any employee, officer, or representative of the Company or by any written
agreement which materially adversely affects your rights hereunder unless signed
by you and by an officer of the Company who is expressly authorized by the
Company to execute such document. This Agreement may, however, be amended as
permitted by the terms of the Plan, as in effect on the date of this Agreement.
Notwithstanding anything in the Plan or this Agreement to the contrary, if the
Committee determines that the terms of this grant do not, in whole or in part,
satisfy the requirements of Section 409A of the Internal Revenue Code, the
Committee, in its sole discretion, may unilaterally modify this Agreement in
such manner as it deems appropriate to comply with such section and any
regulations or guidance issued thereunder.

        8.     General. You agree that the shares of Restricted Stock are
granted under and governed by the terms and conditions of the Plan and this
Agreement. In the event of any conflict, the terms of the

2

--------------------------------------------------------------------------------




Plan shall control. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Restricted Stock Agreement.


 
 
HUNTSMAN CORPORATION
 
 


--------------------------------------------------------------------------------

Wade Rogers
Vice President, Global Human Resources
 
 
GRANTEE
 
 


--------------------------------------------------------------------------------

Signature

3

--------------------------------------------------------------------------------





QuickLinks


HUNTSMAN CORPORATION STOCK INCENTIVE PLAN Restricted Stock Agreement
